DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 61-64, and 72-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 61 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims 61 and 63 partially recites “take into consideration the trigger payload,” and the Applicant cited in Remarks that paragraphs 0033, 0049, and 0051-0053 support this amendment.  
In fact, paragraphs 0033 and 0034 of Specification describes that the network checks the trigger type to verify the trigger message is authorized to be sent to MTC device, and the MCT device receives the trigger indication (message) will also perform the integrity check and trigger type check to verify the validity of the trigger.  Only after the validity is verified, the MTC device will respond to MTC server via network.  That is, these passages do not specifically disclose that the use of trigger payload as part of the consideration.  
In response to this Office Action, the Examiner respectfully suggests the Applicant to clearly explain the support of this amended features.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 61-64 and 72-73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (hereinafter “Jain”, US 2016/0337781) in view of Jain et al. (hereinafter “Jain 2”, US 2015/0256959).
Regarding claims 61, and 63, Jain discloses User Equipment (UE) (i.e., UE 124 as shown in Fig. 3), and a method of a UE, comprising: 
It is obvious the UE includes at least one processor; and at least one memory coupled to the at least one processor.  The memory storing instructions that when executed by the processor cause the at least one processor to: 
receive, a message from a network (i.e., a UE 124 receives a device trigger from MTC-IWF 310 as described in paragraphs 0040, and 00442-0045), based on a receipt of a request of a trigger for the UE at the network (i.e., the MTC-IWF 310 receives a device trigger request from the MTC server 212 as described in paragraph 0042), and
take specific actions in response to the message (i.e., the device trigger is sent to the UE 124 to prompt the UE 124 to take an action as described in paragraphs 0044-0045).
Jain, however, does not expressly disclose: 

take into consideration the trigger payload.
In a similar endeavor, Jain 2 discloses a technology for triggering groups of wireless devices.  Jain 2 also discloses:
perform a check related to integrity of the message (i.e., determine whether or not to respond back to the trigger based on the information in the transparent data container as described in paragraph 0032), the message including trigger information and a trigger payload (i.e., an MTC group ID value and selected group ID value as described in paragraph 0032), the trigger information indicating a type of the request (i.e., an MTC group ID value as described in paragraph 0032), and
take into consideration the trigger payload (i.e., the trigger message itself can be enhanced to carry the MCT group ID value that can be used to enable an MTC device to respond to trigger messages containing a selected group ID value as described in paragraph 0032).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish the connection, and takes action in response to the device trigger received by the UE.

Regarding claims 62, and 64, Jain, and Jain 2 disclose all limitations recited within claims as described above.  Jain also discloses wherein the network comprises at least one network node (i.e., MTC-IWF 310 as shown in Fig. 3).

Regarding claims 72, and 73, Jain, and Jain 2 disclose all limitations recited within claims as described above.  Jain 2 also discloses wherein the trigger payload specifies expected behavior of the UE (i.e., selected group ID value in the transparent data container as described in paragraph 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571) 272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Wayne H Cai/Primary Examiner, Art Unit 2644